Opinion issued March 19, 2010












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00127-CR
____________

IN RE SHAWN RAY KOESTER, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Shawn Ray Koester, has filed in this Court a petition for writ of
mandamus, that requests this Court to compel respondent
 to rule on matters related
to a  habeas corpus proceedings seeking relief from a final felony judgment.  The
habeas proceeding is pending as cause number 899902-B in the 338th District Court.

We dismiss the petition. 
          This Court has no authority to issue writs of mandamus in criminal law matters
pertaining to habeas corpus proceedings seeking relief from final felony judgments. 
That jurisdiction lies exclusively with the Texas Court of Criminal Appeals.  See Ater
v. Eight Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910
S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717-18 (Tex.
App.—Houston [1st Dist.] 2001, orig. proceeding); Tex. Code Crim. Proc. Ann. art.
11.07, § 3 (Vernon Supp. 2009).
          Relator also filed a motion for leave to file his petition for writ of mandamus. 
The Texas Rules of Appellate Procedure no longer require the filing of a motion for
leave to file in an original proceedings.  See Tex. R. App. P. 52.1.  The motion for
leave to file is denied as moot.
          The petition for writ of mandamus is dismissed for lack of jurisdiction.
          Any pending motions are denied as moot.
PER CURIAM

Panel consists of Justices Keyes, Sharp, and Massengale.  
Do not publish.  Tex. R. App. P. 47.2(b).